Citation Nr: 0202556	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  99-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
strain.  

(The issue of entitlement to service connection for a 
psychiatric disability, currently characterized as mood 
disorder, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
December 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable rating for low back strain.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disability, currently characterized as mood disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the required notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran has worked as a real estate agent and grocery 
bagger for the past five years.  

2.  The veteran walks 2.5 miles per week, and she takes no 
pain medications.  

3.  Lumbar spine flexion, lateral bending to each side, and 
lateral rotation to each side demonstrate slight limitation 
of motion; only extension demonstrates moderate limitation of 
motion.  

4.  The veteran's back is symmetrical, and her lower 
extremities demonstrate normal arterial pulsations, skin 
sensation, and motor strength.  

5.  The medical evidence shows no radiation, edema, abnormal 
mobility, crepitation, excess fatigability, swelling, 
deformity, atrophy of disuse, or interference with sitting, 
standing, and weight-bearing.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010, 5292, 5293, and 5295 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1996 rating decision granted service connection and 
an initial noncompensable rating for low back strain since 
January 1996.  The March 1996 decision became final because 
the RO informed the veteran of the decision by letter, and he 
did not appeal within the prescribed time period.  See 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1103 (2001).  

Over two years then went by before the veteran filed an 
application for an increased rating in May 1998 and the 
October 1998 rating decision continued the noncompensable 
rating.  Although the November 1999 rating decision increased 
the rating to 10 percent since May 1998, the claim for a 
rating in excess of 10 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The claim for an increased rating may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In this case, 
the RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and declined 
the opportunity for a hearing.  The RO's July 1998 letter to 
the veteran, the October 1998 and November 1998 rating 
decisions, and the January 1999, May 1999, May 2000, and 
November 2001 statements of the case informed the veteran of 
the evidence needed to substantiate her claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
she cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate her claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595  (1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that her service-connected 
disability has caused greater impairment of her earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

The veteran's low back strain has always been evaluated under 
the criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Given the diagnoses and findings of 
record, the Board will consider whether an increased rating 
is warranted under the criteria for limitation of lumbar 
spine motion (Diagnostic Code 5292), intervertebral disc 
syndrome (Diagnostic Code 5293), lumbosacral strain 
(Diagnostic Code 5295), and arthritis (Diagnostic Codes 5003 
and 5010) since May 1998, when the veteran filed her claim 
for an increased rating.  

The veteran has no more than slight limitation of lumbar 
spine motion.  Limitation of lumbar spine motion is assigned 
a 40 percent evaluation if severe, a 20 percent evaluation if 
moderate, and a 10 percent evaluation if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  In this case, the worst range 
of lumbar spine motion since May 1998 was flexion to 80 
degrees and lateral rotation on each side to 25 degrees at 
the November 1999 VA examination and extension to 15 degrees 
and lateral bending on each side to 30 degrees at the October 
2001 VA examination.  Thus, flexion, lateral rotation on each 
side, and lateral bending on each side have slight limitation 
of motion, and only extension has moderate limitation of 
motion.  The 10 percent rating should continue because five 
out of six lumbar spine motions show no more than slight 
limitation of motion.  

The Board must consider a rating under the criteria for 
intervertebral disc syndrome because the October 2001 VA x-
ray revealed a prominent decreased disc height at L5-S1.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief is 
assigned a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief is 
assigned a 40 evaluation.  Moderate intervertebral disc 
syndrome, with recurring attacks, is assigned a 20 percent 
evaluation, and mild intervertebral disc syndrome is assigned 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The veteran's symptoms of intervertebral disc syndrome are 
mild, and the medical evidence shows no recurring attacks or 
sciatic neuropathy.  After he reported having muscle spasms 
to a private chiropractor in May 1999, a VA examiner 
objectively noted good arterial pulsations, reflexes active 
and equal on both sides, and normal skin sensation over the 
lower extremities in November 1999.  There was no edema or 
radiation, and the VA examiner noted that the veteran's back 
pain had stayed the same in character since the February 1996 
VA examination.  Significantly, the veteran reported no leg 
pain, numbness, or weakness at the October 2001 VA 
examination.  Although reflexes, patellar jerks, and ankle 
jerks tested as 2+/4+, her lower extremity motor strength was 
confirmed as 5/5 and sensations in the lower extremities were 
confirmed as 5/5.  The 10 percent rating should continue 
because the veteran's overall symptoms show no more than mild 
intervertebral disc syndrome.  

Nor do symptoms of lumbosacral strain support a higher 
rating.  Severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  
Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Although the veteran complained of 
muscle spasms in May 1999 and a private chiropractor noted 
lumbodorsal spinal structures listing to the left in August 
1999, the veteran's back was symmetrical, and she reported 
having no numbness, weakness, or leg pain at the October 2001 
VA examination.  Abnormal mobility has not been shown because 
she walks 2.5 miles per week, and she has been able to 
perform the physical movements required to work as a real 
estate agent and grocery bagger for the past five years.  The 
only slight loss of motion demonstrated by forward bending, 
lateral bending to each side, and lateral rotation to each 
side, and the absence of a Goldthwaite's sign further support 
continuation of the 10 percent rating.  

The veteran's functional loss and pain do not justify an 
increased rating.  Where evaluation is based on limitation of 
motion, as it is under Diagnostic Codes 5292 and 5295, the 
question of whether functional loss and pain are additionally 
disabling must also be considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

Although there was some tenderness in the L5 spinous process 
noted at the October 2001 VA examination, the veteran 
reported having no back pain, and the VA examiner noted that 
back pain had stayed the same since February 1996.  
Certainly, the veteran told the November 1999 VA examiner 
that she walks 2.5 miles per week and that she takes no pain 
medications.  Although the veteran believes that she is less 
strong than she should be, she reported no weakness in 
October 2001, and the medical evidence has shown no 
crepitation, less or more movement than normal, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing.  Low 
back strain has not prevented the veteran from continuing in 
her two occupations as a real estate agent and grocery 
bagger.  

Although the October 2001 VA diagnoses include early 
degenerative disc disease, a separate rating is not available 
for arthritis under Diagnostic Codes 5003 and 5010 because 
limitation of motion is already compensable under Diagnostic 
Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

In summary, the record reflects that a 10 percent rating 
should continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with the veteran's low back strain 
does not more nearly approximate the criteria for higher 
evaluation, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).  

Referral for consideration of an extraschedular rating for 
the veteran's low back strain is not warranted because 
exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran has worked 
as a real estate agent and grocery bagger for the past five 
years.  Referral for extraschedular consideration is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for low back 
strain is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

